      Case 2:19-cv-03846-HB Document 51 Filed 07/07/20 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIBERTY RESOURCES, INC., et al.        :             CIVIL ACTION
                                       :
     v.                                :
                                       :
THE CITY OF PHILADELPHIA, et           :
al.                                    :             NO. 19-3846

                              MEMORANDUM

Bartle, J.                                            July   7, 2020

             Plaintiffs Tony Brooks (“Brooks”), Liam Dougherty

(“Dougherty”), Louis Olivo (“Olivo”), Fran Fulton (“Fulton”),

Liberty Resources, Inc. (“Liberty Resources”), Disabled in

Action of Pennsylvania, Inc. (“DIA-PA”), and Philadelphia ADAPT

(“Philly ADAPT”) have commenced this putative class action

against defendant the City of Philadelphia for violation of

Title II of the Americans with Disabilities Act (“ADA”), 42

U.S.C. §§ 12131 et seq., and Section 504 of the Rehabilitation

Act (“Section 504”), 29 U.S.C. §§ 794 et seq.

             Before the court is the motion of plaintiffs for class

certification under Rule 23 of the Federal Rules of Civil

Procedure.

                                   I

             All of the named plaintiff individuals live in

Philadelphia and have a disability which affects their mobility.

Plaintiffs Brooks, Dougherty, and Olivio use a wheelchair for

mobility because of a disability.          Fulton is blind and uses a
      Case 2:19-cv-03846-HB Document 51 Filed 07/07/20 Page 2 of 10



white cane to navigate throughout the City.        All of these named

plaintiffs have encountered difficulty due to missing, uneven,

overly steep, or deteriorating curb ramps.       They have also

suffered inconvenience and even injury as a result of these

obstacles.    For example, Brooks has flipped over in his

wheelchair due to uneven curb ramps, causing head and other

bodily injuries.    Missing curb cuts have forced Olivo to roll

out of his way to travel from one sidewalk block to another.

Plaintiffs Liberty Resources, DIA-PA, and Philly ADAPT are

nonprofit organizations that serve and/or advocate on behalf of

individuals with disabilities that affect mobility in

Philadelphia.

             In support of their motion, plaintiffs have also

submitted declarations from putative class members Orlando

Acosta, Kenneth Brown, Caitlin Chasar, Latoya Maddox, and Germán

Parodi.   Each of these individuals has a disability affecting

mobility and has suffered injury due to curb cuts that are

missing altogether, or are too steep, cross-sloped, lack

truncated domes, or pool with water.

             According to plaintiffs, the City has failed to

install accessible curb ramps when resurfacing streets.          In

1993, this Court issued a class-wide injunction in a related

action ordering that the City “shall install curb ramps or

slopes on every City street, at any intersection having curbs or

                                  -2-
        Case 2:19-cv-03846-HB Document 51 Filed 07/07/20 Page 3 of 10



other barriers to access, where bids for resurfacing were let

after January 26, 1992.”      Kinney v. Yerusalim, 812 F. Supp. 547,

553 (E.D. Pa. 1993).      The court supplemented its February 2,

1993 Order shortly thereafter, ordering that, “as [the City]

resurfaces streets in the future, [it] shall install said curb

ramps or slopes at the time the street is resurfaced.”            Kinney

v. Yerusalim, No. 92-4101 (E.D. Pa. May 23, 1994) (Doc. # 27).

Despite this order, plaintiffs allege that in 2014 the City

discontinued ramp upgrades during repaving and transitioned to a

fully request-based system called the “Curb Ramp Partnership

Program.”    At that time, the City estimated that nearly 72,000

curb ramps needed to be upgraded at a cost of $7,500 per ramp

but planned to dedicate only $3.2 million for ramp upgrades each

year.   Thus, it would take the City almost 170 years to upgrade

the local network of curb ramps to ADA compliance under this

program.

             Plaintiffs seek to certify the following class:

             a class of all persons with disabilities or
             impairments that affect their mobility—
             including, for example, people who use
             wheelchairs or other mobility devices, as
             well as those who are blind or have low
             vision— and who use or will use pedestrian
             rights of way in the City of Philadelphia.

Plaintiffs seek declaratory and injunctive relief on behalf of

the class.    Specifically, plaintiffs seek a declaratory judgment

that the City has violated the ADA and the Rehabilitation Act.

                                    -3-
      Case 2:19-cv-03846-HB Document 51 Filed 07/07/20 Page 4 of 10



They also seek an injunction requiring that all future new

construction and alterations to sidewalks and streets by the

City ensure that the pedestrian rights of way are fully

compliant with federal accessibility standards, including

ADA-compliant curb ramps, and that the City maintain its

pedestrian facilities pursuant to federal regulations.1         They do

not seek monetary damages.     They also seek appointment of the

David Ferleger Law Office and Disability Rights Advocates as

class counsel.    The City does not oppose the motion for class

certification.

                                   II

          Class certification may only be granted if the four

requirements of Rule 23(a) of the Federal Rules of Civil Procedure

are satisfied:

          (a) Prerequisites. One or more members of a
          class may sue . . . as representative parties
          on behalf of all members only if:

                 (1) the class is so numerous that joinder
                 of all members is impracticable;

                 (2) there are questions of law or fact
                 common to the class;




1. Plaintiffs also sought injunctive relief requiring the City
to undertake a Self-Evaluation and to create a Transition Plan
pursuant to 28 C.F.R. § 35.105(a) and 28 C.F.R. § 35.150(d) and to
generally ensure that all pedestrian rights of way in the City are
readily accessible and free from barriers. We granted the motion
of the City to dismiss the complaint to the extent plaintiffs
sought such relief.
                                  -4-
         Case 2:19-cv-03846-HB Document 51 Filed 07/07/20 Page 5 of 10



                  (3) the claims or defenses of the
                  representative parties are typical of the
                  claims or defenses of the class; and

                  (4) the representative parties will
                  fairly and adequately protect the
                  interests of the class.

The elements of this four-part test are commonly referred to as

“numerosity,” “commonality,” “typicality,” and “adequacy of

representation.”     See Amchem Prod., Inc. v. Windsor, 521 U.S. 591,

613 (1997).

             “The party seeking certification bears the burden of

establishing each element of Rule 23 by a preponderance of the

evidence.”    In re Modafinil Antitrust Litig., 837 F.3d 238, 248 (3d

Cir. 2016) (quoting Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 591

(3d Cir. 2012)).     To determine if the requirements of Rule 23 have

been satisfied, a district court must conduct a “rigorous

analysis.”    Landsman & Funk PC v. Skinder-Strauss Assocs., 640 F.3d

72, 93 (3d Cir. 2011) (quoting In re Hydrogen Peroxide Antitrust

Litig., 552 F.3d 305, 309 (3d Cir. 2008)).         While the City does not

challenge plaintiffs’ motion, this court has a duty to “make an

independent inquiry” as to whether the prerequisites of Rule 23 are

satisfied.    In re Cmty. Bank of N. Va., 622 F.3d 275, 284 (3d Cir.

2010).

             We begin with numerosity.     There is no minimum number

required to meet the numerosity requirement.         In re Modafinil, 837

F.3d at 249-50; Kerrigan v. Phila. Bd. of Election, 248 F.R.D. 470,

                                     -5-
      Case 2:19-cv-03846-HB Document 51 Filed 07/07/20 Page 6 of 10



473–74 (E.D. Pa. 2008).   As stated above, the text of Rule 23

states that the numerosity requirement is satisfied where “the

class is so numerous that joinder of all members is impracticable.”

Fed. R. Civ. P. 23(a)(1).   “‘Impracticable does not mean

impossible,’ and refers rather to the difficulties of achieving

joinder.”   In re Modafinil, 837 F.3d at 249 (quoting Robidoux v.

Celani, 987 F.2d 931, 935 (2d Cir. 1993)).      Here, plaintiffs have

cited data from the United States Census Bureau indicating that

more than 143,000 non-institutionalized Philadelphia residents have

an ambulatory disability and more than 49,000 non-institutionalized

Philadelphia residents have a vision disability.       These putative

class members are sufficiently numerous to render joinder

impracticable and to satisfy the requirements of Rule 23(a)(1).

            We turn next to the commonality requirement.      This

requirement “does not require identical claims or facts among class

member[s].”   Marcus, 687 F.3d at 597.    “For purposes of Rule

23(a)(2), even a single common question will do.”       Id. (quoting

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 359 (2011)).

Plaintiffs’ claims give rise to numerous questions of law and fact

that will be common to the class as a whole, including whether the

City’s policies and practices have resulted in its failure to

provide compliant, accessible curb ramps whenever the City

resurfaces or alters streets.    We therefore find that the

commonality requirement is satisfied.

                                  -6-
      Case 2:19-cv-03846-HB Document 51 Filed 07/07/20 Page 7 of 10



          To succeed on their motion, plaintiffs must also meet

the typicality requirement of Rule 23(a)(3), that is, they must

show that “the claims of the class representatives must be typical

of the class as a whole.”   Johnston v. HBO Film Mgmt., Inc., 265

F.3d 178, 184 (3d Cir. 2001) (citing In re Prudential Ins. Co. Am.

Sales Practice Litig., 148 F.3d 283, 310 (3d Cir. 1998)).

Typicality entails an inquiry into whether “the named plaintiff’s

individual circumstances are markedly different or . . . the legal

theory upon which the claims are based differs from that upon which

the claims of other class members will perforce be based.”        Id.

(internal citation and alteration omitted).      Putative class members

need not have identical claims.    Id.   Thus, factual differences

will not render a claim atypical if plaintiffs’ claims arise from

the same practice or course of conduct by defendant and are based

on the same legal theory.   Baby Neal v. Casey, 43 F.3d 48, 58 (3d

Cir. 1994).   Actions requesting declaratory and injunctive relief

to remedy conduct directed at the class “clearly fit this mold.”

Id.

          Plaintiffs’ claims here arise from the same policies and

practices of the City and are based on the same legal theory.

Named plaintiffs all have disabilities that affect their mobility

or represent such individuals.    They have been denied access to the

City’s pedestrian routes as a result of the City’s failure to

install compliant curb cuts when resurfacing streets, and the named

                                  -7-
      Case 2:19-cv-03846-HB Document 51 Filed 07/07/20 Page 8 of 10



plaintiffs seek declaratory and injunctive relief on behalf of the

whole class.   Under these circumstances we find that the typicality

requirement is satisfied.

           Finally, plaintiffs must show that class representatives

must “fairly and adequately protect the interests of the class” to

meet the requirements of Rule 23.     Fed. R. Civ. P. 23(a)(4).       To

assess adequacy of representation, the court must determine:

(1) whether the named plaintiffs’ interests conflict with those of

the class; and (2) whether the plaintiffs’ attorneys are capable of

representing the class.   Johnston, 265 F.3d at 185.      In support of

their motion, the named plaintiffs have submitted declarations

stating that they are longtime residents of Philadelphia who are

deeply committed to improving access for themselves and others with

disabilities in the City.   There is no conflict between the

interests of the named plaintiffs and those of the other class

members because they all seek the same declaratory and injunctive

relief.   Thus, the requirements of Rule 23(a)(4) are satisfied.           We

will appoint plaintiffs Liberty Resources, DIA-PA, Philly ADAPT,

Tony Brooks, Liam Dougherty, Fran Fulton, and Louis Olivo as class

representatives pursuant to Rule 23(a)(4).

           In addition to the requisites of Rule 23(a), plaintiffs

must also satisfy the requirements of Rule 23(b).       Under Rule

23(b)(2), plaintiffs may proceed with a class action seeking

injunctive and/or declaratory relief if “the party opposing the

                                  -8-
      Case 2:19-cv-03846-HB Document 51 Filed 07/07/20 Page 9 of 10



class has acted or refused to act on grounds that apply generally

to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole.”

The rule “was designed specifically for civil rights cases seeking

broad declaratory or injunctive relief for a numerous and often

unascertainable or amorphous class of persons.”      Baby Neal, 43 F.3d

at 59 (internal citations and quotation marks omitted).       It is

usually satisfied in actions primarily seeking injunctive relief.

Id. at 58.

             Plaintiffs seek a declaratory judgment that the City has

violated the ADA and the Rehabilitation Act.      They also seek an

order enjoining the City from violating these statutes and

requiring it to maintain already-accessible pedestrian rights of

way and to install ADA-compliant curb cuts when altering or

constructing streets.    As noted above, they do not seek any

monetary damages.    We find that plaintiffs have satisfied the

requirements of Rule 23(b)(2).

             In summary, we conclude that the requirements of Rule

23(a) and (b)(2) have been met and that class certification is

appropriate.    Accordingly, the motion of plaintiffs for class

certification will be granted.

                                  III

             Rule 23(g) also provides that “[u]nless a statute

provides otherwise, a court that certifies a class must appoint

                                  -9-
       Case 2:19-cv-03846-HB Document 51 Filed 07/07/20 Page 10 of 10



class counsel.”    The court must consider:     (1) “the work counsel

has done in identifying or investigating potential claims in the

action;” (2) “counsel’s experience in handling class actions, other

complex litigation, and the types of claims asserted in the

action;” (3) “counsel’s knowledge of the applicable law;” and

(4) “the resources that counsel will commit to representing the

class.”   Fed. R. Civ. P. 23(g)(1)(A).      Plaintiffs are represented

by counsel with significant experience in class action and

disability-rights litigation and knowledge of those areas of the

law.   Counsel have done extensive work investigating the claims in

this action and represent that they have sufficient resources to

litigate this action.

           Accordingly, we will appoint the David Ferleger Law

Office and Disability Rights Advocates as class counsel.




                                   -10-
